SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

990
CA 14-00090
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


KENNETH ZIOLKOWSKI, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

HAN-TEK, INC. AND ZYNERGY SOLUTIONS, INC.,
DEFENDANTS-APPELLANTS.


LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ERIN K. SKUCE OF
COUNSEL), FOR DEFENDANT-APPELLANT HAN-TEK, INC.

TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (DANIEL P. DEBOLT OF
COUNSEL), FOR DEFENDANT-APPELLANT ZYNERGY SOLUTIONS, INC.

LAW OFFICE OF THOMAS C. PARES, BUFFALO (THOMAS C. PARES OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered September 5, 2013. The order, among other
things, denied defendants’ motions for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court